UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 4, 2016 (April 28, 2016) Communications Sales & Leasing, Inc. (Exact name of registrant as specified in its charter) Maryland 001-36708 46-5230630 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10802 Executive Center Drive
